DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 61. It is supposedly the riding pulley wheels as stated in the remarks but the reference number is not in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 seems to be incomplete since the ending is cut off. 
“from a remote control device. wherein the first riding pulley” has a period in the middle of claim 1. 
The limitations “…wherein the second axle […] passes below the” were not present in the previous claim set on 7/30/21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, and 13-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 11 cites of “wherein the first riding pulley and the second riding pulley are positioned below the wire element, the pulley wheel positioned above the wire element, the first riding pulley, the second riding pulley, and the pulley wheel configured to aid in maintaining equilibrium of the moveable base”, which introduces new matter into the disclosure. The limitations were not disclosed in the specifications and figures when the application was originally filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-7, 9-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is incomplete and it is unclear what is meant by “wherein the wire element 
Claim 1 cites “second opposing side of the pulley wheel” but a first side of the pulley wheel is no longer claimed due to the amendments. For the purposes of examination, the Examiner interprets the limitation to just be a side of the pulley wheel. 
Dependent claims 4-7, 9 and 10 fail to cure the deficiencies of claim 1 detailed hereinabove.
Claim 11 cites “and adjacent to a second secured to the second mating piece” which does not make sense. What does it mean by adjacent to a second? Second what? It seems like the Applicant meant to delete “adjacent to a second” along with “opposing side of the second pulley wheel”. For the purposes of examination, the Examiner interprets “adjacent to a second” to be nonsensical and thus, not examined. 
Claim 11 cites “a second riding pulley […] and riding about a second axle” which are not shown in the figures how the first riding pulley and the second riding pulley are on the same second axle. Compared to claim 1, claim 1 claims that the second riding pulley is on a third axle. For the purposes of examination, the Examiner interprets that the Applicant meant to say that the second riding pulley is on a third axle. 
Dependent claims 13-18 fail to cure the deficiencies of claim 1 detailed hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7, 9, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) in view of Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (US 2010/0041309).
Regarding claim 1, Tagliaferri teaches (Fig. 2) of an animal entertainment system, comprising: 
a wire element (line 72) having a first end and a second end that opposes the first end; 
a moveable base (flying saucer 10) coupled to the wire element (72) and being configured to move along the wire element in a first direction towards the first end and in a second direction towards the second end (Col. 1 lines 26-29, device moves in one direction and then in the opposite direction along the wire element), the moveable base (10) having an outer housing (pan assembly 12) formed by a first mating piece (lower pan 92) and a second mating piece (upper pan assembly 12); 
a motor (motor 24) positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30), and the pulley wheel secured to the second mating piece (12), the pulley wheel (30) positioned in a first plane (pulley wheel 30 lies on a first plane) and rotating about a first axle (vertical drive shaft 28).

a second riding pulley positioned within the moveable base and secured to the second mating piece and adjacent to a side of the pulley wheel, the second riding pulley positioned in the first plane and riding about a third axle, the first riding pulley and the second riding pulley being configured to aid in coupling the moveable base to the wire element, the pulley wheel, the first riding pulley and the second riding pulley being configured to support the moveable base's weight; and 
a receiver element positioned within the moveable base and being configured to receive commands from a remote control device, 
wherein the first riding pulley and the second riding pulley are positioned below the wire element, the pulley wheel positioned above the wire element, the first riding pulley, the second riding pulley, and the pulley wheel configured to aid in maintaining equilibrium of the moveable base; and 
wherein the second axle and the third axle are positioned above the first axle, wherein the wire element passes above the first riding pulley and the second riding pulley, and wherein the wire element passes below the pulley wheel. 
Groskreutz is in the field of motor wheels and teaches of (Fig. 2) the pulley wheel (drive wheel 36) positioned in a first plane (pulley wheel 36 lies on a first plane) and rotating about a first axle (motor drive shaft 42); 

a second riding pulley (pinch wheel 40) adjacent to a side of the pulley wheel (adjacent to a side of the pulley wheel 36), the second riding pulley (40) positioned in the first plane (positioned in the first plane) and riding about a third axle (shaft 41), the first riding pulley (38) and the second riding pulley (40) being configured to aid in coupling the moveable base (apparatus 160) to the wire element (tow rope 22), the pulley wheel (36) (Fig. 18, first riding pulley 38 and second riding pulley 40 is configured to aid in coupling the moveable base 160 to the wire element 22 to move up the hill), the first riding pulley (38) and the second riding pulley (40) being configured to support the moveable base's weight (configured to support the moveable base’s weight to move the moveable base forward); and 
wherein the first riding pulley (38) and the second riding pulley (40) are positioned below the wire element (22), the pulley wheel (36) positioned above the wire element (22), the first riding pulley (38), the second riding pulley (40), and the pulley wheel (36) configured to aid in maintaining equilibrium of the moveable base (first riding pulley 38, second riding pulley 40, and the pulley wheel 38 helps keep the movable base 160 in equilibrium when it moves the movable base forward); and 
wherein the second axle (39) and the third axle (41) are positioned above the first axle (42) (second axle 39 and third axle 41 are above the first axle 42), wherein the wire element (22) passes above the first riding pulley (38) and the second riding pulley (40) (wire element 22 passes above the first riding pulley 38 and second riding pulley 40), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Groskreutz to replace the single pulley wheel with the pulley wheel, first and second riding pulley, and wire element configured as described above in the movable base and secured to the second mating piece in order to use a lower preloaded tension between the cable and the wheel to assure adequate gripping force to drive the cable under load when compared to only 180 degrees wrap around the drive wheel as motivated by Groskretutz in Col. 1 lines 43-46.
Cipriani teaches (Figure 2 and 3, ¶0012) of a receiver element (14) within the moveable base (Fig. 1, receiver 1) and being configured to receive commands from the remote control device (Abstract, remote controlled toy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a receiver element configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.

Regarding claim 5, Tagliaferri as modified teaches of the invention in claim 1, wherein the second mating piece (upper pan assembly 12) comprises a motor housing (chassis 16). 


Regarding claim 9, Tagliaferri further does not appear to teach that the moveable base comprises of a payload configured to house the receiver element. 
Regarding claims 7 and 9, Cipriani is in the field of toys and teaches (Figure 2 and 3) of a remote control device (Abstract, remote controlled toy) transmitter (#34) and a receiver (#14) for controlling a toy. The communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). Cipriani further teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element.


an outer housing (pan assembly 12)  having a first mating piece (lower pan 92)  and a second mating piece (upper pan assembly 12), the second mating piece (12) including a motor housing (chassis 12) and a threaded receiving element (threads 34) configured to receive a securing device (96);
a motor (motor) located within the motor housing (chassis 12) of the second mating piece (12), the motor positioned within the moveable base (motor 24 within base 10) and being configured to power a pulley wheel (30) coupled thereto (Col. 1 lines 51-56, configured to power a pulley wheel capstan 30), the pulley wheel (30) positioned in a first plane (pulley wheel 30 lies on a first plane) and rotating about a first axle (vertical drive shaft 28), the pulley wheel (30) being configured to engage the wire element to aid in moving the moveable base along the wire element (pulley wheel 30 coupled to moveable based and aids in moving the moveable base 10 along it);
Tagliaferri does not appear to teach of a first riding pulley positioned within the moveable base and secured to the second mating piece, the first riding pulley positioned in the first plane and rotating about a second axle;
a second riding pulley positioned within the moveable base and adjacent to a second secured to the second mating piece, the second riding pulley positioned in the first plane and riding about a second axle, the first riding pulley and the second riding 
and a receiver element positioned within the moveable base and being configured to receive commands from the remote control device, wherein the first riding pulley and the second riding pulley are positioned below the wire element and the pulley wheel positioned above the wire element, and the pulley wheel positioned above the wire element, and wherein the second axle and the third axle are positioned above the first axle.
Groskreutz is in the field of motor wheels and teaches of (Fig. 2) the pulley wheel (drive wheel 36) positioned in a first plane (pulley wheel 36 lies on a first plane) and rotating about a first axle (motor drive shaft 42); 
a first riding pulley (rope inlet wheel 38), the first riding pulley positioned in the first plane (in the first plane) and rotating about a second axle (rotates around shaft 39);
a second riding pulley (pinch wheel 40), the second riding pulley (40) positioned in the first plane (positioned in the first plane) and riding about a third axle (shaft 41), the first riding pulley (38) and the second riding pulley (40) being configured to aid in coupling the moveable base (apparatus 160) to the wire element (tow rope 22), the pulley wheel (36), the first riding pulley (38) and the second riding pulley (40) being configured to support the moveable base's weight (configured to support the moveable base’s weight to move the moveable base forward);
wherein the first riding pulley (38) and the second riding pulley (40) are positioned below the wire element (22) and the pulley wheel (36) positioned above the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Groskreutz to replace the pulley wheel and have the pulley wheel, first and second riding pulley, and wire element configured as described above in the movable base and secured to the second mating piece in order to use a lower preloaded tension between the cable and the wheel to assure adequate gripping force to drive the cable under load when compared to only 180 degrees wrap around the drive wheel as motivated by Groskretutz in Col. 1 lines 43-46.
Cipriani teaches (Figure 2 and 3, ¶0012) of a receiver element (14) within the moveable base (Fig. 1, receiver 1) and being configured to receive commands from the remote control device (Abstract, remote controlled toy). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to have a receiver element configured to receive commands from a remote control device in order for the user to control the direction of the moveable base remotely.

Regarding claim 14, Tagliaferri as modified teaches of the invention in claim 11, wherein the second mating piece (upper pan assembly 12) comprises a motor housing (chassis 16).

Regarding claim 15, Tagliaferri as modified teaches of the invention in claim 11, but does not teach that the moveable base comprises a payload configured to house the receiver element. 
Regarding claim 17, Tagliaferri does not teach that the receiver element is configured to receive infrared signals from the remote control device. 
Regarding claim 15 and 17, Cipriani is in the field of toys and teaches of a payload that houses the receiver (Fig. 3, ¶0016, housing of receiver #14). Cipriani teaches (Figure 2 and 3, ¶0012) that the communication between the receiver and transmitter may be accomplished by radio frequency, infrared, laser light, acoustic energy, or other forms of energy to transfer information without the use of wires (¶0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Cipriani to include a remote control device, which comprises of a transmitter and a receiver, configured to send commands through infrared signals and for the receiver to receive infrared signals in order for the user to control the direction of the moveable base remotely using a commonplace and safe signal. 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a payload configured to house the receiver element in order to provide a base and protection for the receiver element.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (U.S. 2010/0041309), as applied to claim 1 above, in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 4, Tagliaferri as modified teaches of the animal entertainment system of claim 1. Tagliaferri does not appear to teach that wherein the first mating piece comprises a light-emitting diode (LED). 
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (U.S. 2010/0041309), as applied to claim 1 above, in view of Kruijiff et al. (U.S. 2016/0270372), herein after Kruijiff.
Regarding claim 6, Tagliaferri as modified teaches of the animal entertainment apparatus of claim 1 but does not appear to teach of a dropline device configured to extend from the moveable base, wherein the dropline device comprises of an attaching lure at an opposing end from the moveable base. 
Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (36) that is suspended from a bait device cable (34) connected to a moveable base (24). 
.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (US 2010/0041309), as applied to claim 1 above, and in further view of Kruijiff et al. (U.S. 2016/0270372).
Regarding claim 10, Tagliaferri as modified discloses of the invention in claim 1 but does not appear to teach of wherein the first end of the wire element is between 10 and 20 feet from the second end of the wire element. 
Kruijiff is in the field of amusement devices for animals and teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (US 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (US 2010/0041309), as applied to claim 11 above, and further in view of Hornsby et al. (U.S. 8,210,897).
Regarding claim 13, Tagliaferri does not teach wherein the first mating piece comprises a light-emitting diode (LED).
Hornsby et al. is in the field of toys and teaches of an LED feature in order to provide light to various features (Col. 13 lines 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Hornsby et al. to include LEDs to the first mating piece in order for it to light up even more for providing entertainment.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tagliaferri (U.S. 3,000,138) as modified by Groskreutz et al. (US 5,415,106), hereinafter Groskreutz, and Cipriani (U.S. 2010/0041309), as applied to claim 11 and 15 above, and further in view of Kruijiff et al. (U.S. 2016/0270372), herein after Kruijiff.
Regarding claim 16, Tagliaferri as modified teaches of the invention in claim 15, but does not appear to teach of a dropline device configured to extend from the payload, wherein the dropline device comprises of an attaching lure at an opposing end from the payload. 


Kruijiff is in the field of amusement devices for animals and teaches (Figure 1, ¶0078) of a bait device (#36) that is suspended from a bait device cable (#34) connected to a moveable base (#24). Kruijiff further teaches of a wire element extending diagonally in an exercise area that can be a length and width of 5-100 meters (¶0068). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to include a dropline device with an attaching lure to the moveable base in order to attract an animal to chase and play with the lure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tagliaferri to incorporate the teachings of Kruijiff to have a wire element that is between 10 and 20 feet long in order to accommodate different areas in which the animal entertainment apparatus can be used. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).	

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to the claim objections (Remarks, p. 6) have been fully considered and are persuasive in light of the arguments themselves as well as the amendments to the claims. The objections have been withdrawn. Examiner notes that new claim objections has been made in light of the amendments to the claims, as detailed hereinabove.
Applicant’s arguments (Remarks, pp. 6-7) with respect to the rejection of claim 20 under §112(a) have been fully considered and are not persuasive. Applicant argues that the path of the wire element being above the pulley wheels 61 and below the riding pulleys 65 is inherently disclosed. The Examiner respectfully disagrees. Another configuration of the wire path is possible in relation to the arrangement of the pulley wheel and the riding pulleys as one of ordinary skill in the arts would have known. The wire could have passed straight through between the pulley wheel and the riding pulleys such that the wire is below the riding pulleys and above the pulley wheel. Furthermore, it is not shown in the drawings nor described in the specifications how the wire would engage the wheels. 
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-11, and 13-18 under §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647